Title: To Thomas Jefferson from Wilson Cary Nicholas, 31 May 1803
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            Dear Sir
                     
            Lexington May 31. 1803
          
          I had not the pleasure of receiving your favour of the 22d. of Apl. until the day before yesterday. Be pleased Sir to accept my most cordial thanks for the very friendly attention that you have paid to my letter, asking an appointment for the son of my brother and be assured that I wou’d not in his case, or any other propose any person to you for an office, where I believed there was a possibility of injury to the public service, or that the appointment wou’d give justifiable ground of dissatisfaction in any part of this State. Since I came here I have taken pains to inform my self as to the character and qualifications of R. C. Nicholas. I can now inform you that he is a man of unquestionable good character as to morals, and I think possesses an excellent understanding. I have endeavoured to ascertain the opinion that is entertained of him by the respectable part of the people in this State who know him, I believe they woud subscribe to the character that I have given of him. I have lately read the missisipi law and attended particularly to the duties assigned to the different officers that are to be appointed under it, and feel a full confidence that R.C.N. is competent to discharge all the duties assigned to the commissioner, with credit to himself and advantage to the public and individuals who are interested. When I ask this office for my nephew I beg you to be assured, I neither wish nor expect that he shou’d receive the appointment, if any other persons shou’d be in nomination for it, of superior qualifications. I have taken great pains to ascertain the real feelings of the people here about the New Orleans business, it is with great pleasure that I assure you that a vast majority of the people are perfectly satisfied with the measures that you have taken, but there is a general opinion that the restoration of the right of deposit only, will be very far short of what their interest requires and they most anxiously hope that their rights will be enlarged in some way or other. you will no doubt see in a Frankfort paper a most infamous letter from T. Davis to the people of this state. I expect to leave this place for virginia in two days.
          I am Dear Sir with the greatest respect Your friend & humble Servant
          
            W. C. Nicholas
          
        